     Case 2:20-cv-03470-VAP-JDE Document 23 Filed 08/07/20 Page 1 of 2 Page ID #:116




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11
12    KANNON ROBINSON,                        )   Case No. 2:20-cv-03470-VAP (JDE)
                                              )
13                        Plaintiff,          )
                                              )   ORDER ACCEPTING REPORT
14                  v.                        )
                                              )   AND RECOMMENDATION OF
15    ROBERT AYALA, et al.,                   )   UNITED STATES MAGISTRATE
                                              )   JUDGE
                                              )
16                        Defendant.          )
                                              )
17                                            )
18
19          Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file,
20    including the Complaint (Dkt. 1), the Order to Show Cause (Dkt. 11, “OSC”),
21    Plaintiff’s Response to the OSC (Dkt. 13), various proofs of service filed by
22    Plaintiff (Dkt. 10, 14-16), the Report and Recommendation of the assigned
23    United States Magistrate Judge (Dkt. 18), and Plaintiff’s Objection to the
24    Report (Dkt. 21).
25          The Court has engaged in a de novo review of those portions of the R&R
26    to which objections have been made. The Court accepts the findings and
27    recommendation of the magistrate judge.
28    ///
     Case 2:20-cv-03470-VAP-JDE Document 23 Filed 08/07/20 Page 2 of 2 Page ID #:117




 1          IT IS HEREBY ORDERED that Judgment shall be entered dismissing
 2    this case without prejudice.
 3
 4    Dated: August 7, 2020
 5                                             ______________________________
                                               VIRGINIA A. PHILLIPS
 6
                                               United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
